Citation Nr: 1121424	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  07-01 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Marine Corps from June 1963 to July 1967.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) which, in part, denied the appellant's claim of entitlement to service connection for chronic low back pain.  

In May 2008, a Travel Board hearing was held at the Los Angeles RO before the undersigned Veterans Law Judge who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A transcript of that hearing has been associated with the claims file.  The Board subsequently remanded the case for additional development in August 2008.  The case has now been returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A determination has been made that additional evidentiary development is necessary.  Accordingly, further appellate consideration will be deferred; this case is remanded to the AMC/RO for action as described below.

Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  "Without a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  In Barr, 21 Vet. App. at 311, the United States Court of Appeals for Veterans Claims (Court) found that a medical examination was inadequate because the examiner did not provide an etiological opinion and did not review prior medical records.  It is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.  38 C.F.R. § 4.2.

In March 2010, the AMC received private medical records pertaining to treatment rendered to the appellant at a family health center, including for low back pain, between June 1986 and December 2008.  Review of those records reveals that the appellant was involved in motor vehicle accidents that occurred in March 1987, September 1987, and September 1997.

An examination by a VA physician was accomplished in January 2009.  However, the examiner commented on the limited data available and, as noted above, key pieces of medical evidence had not yet been included in the claims file, namely, private medical records dating back to June 1986.  Because the January 2009 VA medical opinion of record was based on incomplete medical records, it is of limited probative value.  See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of a veteran's claims folder).

Furthermore, in Savage v. Shinseki, 24 Vet. App. 124 (2011), the Court held that in some circumstances VA has a duty to return for clarification unclear or insufficient examination reports, even when they do not originate from VA medical personnel.  In particular, such clarification should be obtained where the missing evidence bears greatly on the probative value of the examination report.  Here, clarification is needed; specifically, the January 2009 VA examiner should reissue her opinion after having had full access to, and review of, the appellant's claims folder.  On remand, the January 2009 VA examiner should be asked to review the claims file and reconsider her opinion in light of the evidence added to the claims file since the January 2009 examination took place.

To ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  Ensure that all notification and development action required by statutes, regulations, and any applicable legal precedents has been completed.

2.  Seek any other available medical records by contacting the appellant to obtain the names and addresses of all VA, private, or other government health care providers and treatment centers where he has been treated for any lumbar spine condition since 1967.  After securing the necessary release(s), obtain any such records that have not been previously secured.

In particular, all treatment records from Los Angeles area VA clinics and VAMC in must be obtained.  

3.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file should contain documentation of the attempts made.  The appellant and his representative must also be informed of the negative results and be given opportunity to secure the records.

4.  After the above development has been accomplished, provide the VA physician who provided a medical opinion in January 2009 with the updated claims file for the purpose of review of all newly added records and the issuance of an Addendum to the January 2009 medical opinion as to the etiology and onset date of the appellant's claimed lumbar spine disorder.

(If the January 2009 examining physician is unavailable, ask another qualified physician to answer the questions.)

The physician should consider the information in the claims file and the data obtained from the January 2009 examination to provide an opinion as to the diagnosis and etiology of any lumbar spine disorder found.  The physician should offer an opinion as to whether the onset of any current disorder(s) is attributable to the appellant's active military service, as follows:

(a)  Does the Veteran currently have any chronic low back pathology?  If so, list each diagnosis.

(b)  What is the likelihood, based on what is medically known about any such diagnosed spine disorder, that any of the Veteran's claimed pathology had its onset during his military service from June 1963 to July 1967?  The examiner must discuss the clinical significance of the Veteran's treatment for a sharp pain in the groin incurred while digging a trench in service (November 1965) and particularly in relation to his current complaints and all radiographic/imaging results.  (It is not necessary that the exact causes-- other than apparent relationship to some incident of service--be delineated.)

(c)  If arthritis is diagnosed, please state whether its onset was within one year of the Veteran's separation from service in July 1967.

(d)  If the onset of any of low back condition was not during the Veteran's active service from June 1963 to July 1967, is it as likely as not that any low back disability currently found is causally related to service (The examiner must discuss the clinical significance of the Veteran's motor vehicle accidents in March 1987, September 1987, and September 1997 in relation to his current back disability)?  

In assessing the relative likelihood as to origin and etiology of the conditions specified above, the physician should apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed disorder is causally or etiologically related to the Veteran's active service, with the rationale for any such conclusion set out in the report.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the physician should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the physician concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the physician should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's current claimed lumbar spine pathology.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  Upon receipt of the VA physician's report, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, the AMC/RO must refer the report to the VA examining physician for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).  

6.  After all appropriate development has been accomplished, consider all of the evidence of record and re-adjudicate the appellant's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the service connection issue currently on appeal.  An appropriate period of time for response must be given.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

